Citation Nr: 0937345	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.	 Whether new and material evidence has been received to 
reopen the claim of service connection for a left leg 
disorder.  

2.	  Entitlement to nonservice-connected VA pension 
benefits.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961, and had additional service in the Reserve.  
His reserve unit was recalled to active duty status from 
January 1991 to July 1991 in support of Operation Desert 
Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Board is remanding the matter of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for a left leg disorder for the purpose of 
obtaining additional treatment records that may be relevant.  

In August 2009 correspondence, the Veteran identified ongoing 
treatment received at a private orthopedic clinic and 
requested that VA obtain medical records from this source.  

In a March 2006 statement, the Veteran described having 
undergone left knee surgery in 1986 after sustaining a left 
knee injury during an inactive duty training exercise.  

Under VA's duty to assist, VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency. See 38 C.F.R. § 3.159(c)(1) (2009).  In 
addition, VA will give this form of assistance to a claimant 
attempting to reopen a finally decided claim.  

Consequently, the RO should take appropriate measures to 
secure the medical records which had been identified before 
adjudication of the Veteran's petition to reopen.  

The claim for nonservice-connected VA pension also requires 
additional development in order to obtain background 
information referable to his employment status.  

Pension is a benefit payable by VA to veterans of a period of 
war because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.3(b)(4) (2009).  

Basic entitlement exists if (i) the veteran served in the 
active military, naval or air service for 90 days or more 
during a period of war; (ii) is permanently and totally 
disabled from nonservice-connected disability not due to his 
or her own willful misconduct; and (iii) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the Maximum Annual Pension Rate 
(MAPR) specified in 38 C.F.R. §§ 3.23. See 38 U.S.C.A. §§ 
1502, 1521(j) (West 2002 & Supp. 2009); 38 C.F.R. § 3.3(a) 
(2009).  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  

The claimant also may be eligible for pension benefits based 
upon his age.  Under 38 U.S.C.A. § 1513, pension benefits are 
to be paid to veterans of a period of war who are at least 65 
years old and meet the conditions prescribed under 38 
U.S.C.A. § 1521(j) other than the permanent and total 
disability requirement.  Indeed, as clarified by the U.S. 
Court of Appeals for Veterans Claims (Court) in Hartness v. 
Nicholson, 20 Vet. App. 216 (2006), the application of 
section 1513(a) for a veteran 65 years of age and older, 
permits the exclusion of the permanent and total disability 
requirement in determining entitlement to pension.  

The employment history for the Veteran includes as provided 
on a June 2003 VA psychiatric examination report, having 
worked at the Northport VA Medical Center (VAMC) since 1990 
as a billing aide in a psychiatric ward.  At the time of the 
examination, the Veteran had not had any time lost from work 
over the past 12-month period.  

A February 2005 VA outpatient record showed that the Veteran 
had remained employed in the same capacity up to this point.  
Apart from employment status alone, there is some suggestion 
from the record that the Veteran may have nonservice-
connected disabilities that would render him incapable from 
working.  

For instance, a June 2003 VA psychiatric examination was 
absent a relevant diagnosis.  A June 2003 VA orthopedic 
examination indicated left knee patellofemoral syndrome.  
Meanwhile, knee range of motion and stability were both 
within normal limits.  

A September 2005 private physician's letter describes a work-
related injury in September 1996 involving the low back, left 
hip and left knee that left the Veteran unable to lift 
greater than 50 pounds, climb ladders or work above his head.  

Also, a July 2005 orthopedist's report described the 
Veteran's back pain with occasional radiation, but indicated 
that the Veteran did not take any time off from work.  

While he has physical and mental conditions that could  
result in unemployability, the Veteran may otherwise 
demonstrate entitlement to nonservice-connected pension under 
provisions of 38 U.S.C.A. § 1513 without meeting the 
permanent and total disability requirements.  

However, as to whether he meets the annual income 
requirements based upon income below the designated MAPR 
rate, there is insufficient evidence to make this specific 
determination absent requesting current income verification 
from the Veteran.  

Consequently, the Board is remanding the Veteran's pension 
benefits claim to obtain this essential information.  

Accordingly, the appeal is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he complete medical authorization and 
release forms to obtain treatment records 
from a Dr. Carr in New York during the 
mid-1980's, and more recently from the 
O.&C. Orthopedic Group in Bohemia, New 
York.  

The Veteran should also be prompted to 
identify any additional medical providers 
who have treated him for the claimed left 
leg disorder.  If the search for any 
identified records are unsuccessful, the 
RO must notify the Veteran and his 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  

2.  The RO should request that the 
Veteran provide a detailed summary of his 
current household income and expenses, 
and as well for the intervening years 
since he filed his original claim for 
nonservice-connected pension.  The RO 
should send him copies of VA Form 21-
0517, Improved Pension Eligibility 
Verification Report for purpose of 
providing this information.  If the 
Veteran is no longer working, then he 
should be asked to provide information 
concerning any Social Security 
Administration benefits or other 
retirement income that he might be 
receiving.  

3.  When the actions requested have been 
completed, and following completion of 
any other indicated development, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the  claim of service 
connection for a left leg disorder and 
the claim for nonservice-connected VA 
pension benefits in light of all the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran need take no action unless he is notified to do 
so.  He has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).  


